Citation Nr: 1020707	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  05-26 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD, to include a psychosis 
and an anxiety disorder.

3.  Entitlement to service connection for a disability 
manifested by tinnitus, vertigo and/or dizziness, variously 
diagnosed as, or caused by, labyrinthitis, Meniere's disease, 
peripheral lesions, or an undiagnosed illness, to include as 
secondary to the service-connected otitis media.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel

INTRODUCTION

The Veteran served on active duty from June 1990 to May 1994.  
His service included a period of service in the Southwest 
Asia Theater of Operations during the Persian Gulf War.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from March 2005 and October 2005 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.  In the March 2005 decision, 
the RO denied service connection for tinnitus and 
labyrinthitis.  In the October 2005 decision, the RO denied 
service connection for peripheral lesions and psychosis; and 
determined that new and material evidence to reopen a 
previously denied claim of service connection for PTSD had 
not been submitted.  

In a January 2008 decision, the Board reopened the previously 
denied claim of service connection for PTSD and remanded that 
matter, along with the other issues on appeal, back to the 
RO, via the Appeals Management Center (AMC) for additional 
development of the record.  

The issues on appeal have been organized and consolidated as 
shown on the cover page of this decision/remand to best 
reflect the Veteran's intentions and to provide organization 
and continuity.

The issue of entitlement to service connection for a 
disability manifested by tinnitus and/or vertigo and 
dizziness, variously diagnosed as, or caused by, 
labyrinthitis, Meniere's disease, peripheral lesions, or an 
undiagnosed illness is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not engage in combat with an enemy of the 
United States of America.  

2.  The Veteran's claimed in-service stressors have not been 
corroborated by official military records, and the Veteran's 
PTSD diagnosis is not based on any corroborated in-service 
stressors.

3.  The Veteran has an acquired psychiatric disorder other 
than PTSD, that has been variously diagnosed as a psychosis, 
a depressive disorder and an anxiety disorder, which has been 
linked by competent medical evidence to the Veteran's period 
of active military service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.303, 3.304 (2009).

2.  The criteria for entitlement to service connection for an 
acquired psychiatric disorder other than PTSD, to include a 
psychosis, a depressive disorder, and an anxiety disorder, 
have been met.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to the claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  

The grant of service connection for an acquired psychiatric 
disorder to include a psychosis and/or an anxiety disorder 
constitutes a complete grant of the benefits sought on appeal 
with respect to that issue.  As such, any defect with regard 
to VA's duty to notify and assist the Veteran with the 
development of that claim is harmless error, and no further 
discussion of VA's duty to notify and assist is necessary.

With respect to the issue concerning PTSD, the RO sent notice 
to the Veteran in August 2005 which substantially complied 
with the requirements set forth in 38 C.F.R. § 3.159 as it 
informed the Veteran of the evidence that would substantiate 
a claim for service connection and the information and 
evidence that he and VA were to provide or obtain.  To the 
extent that notice pursuant to Dingess was not provided prior 
to the initial adjudication of the claim, such error is 
harmless as service connection for PTSD is denied and 
therefore no rating or effective date will be assigned.  

The Veteran seeks service connection for an acquired 
psychiatric disorder to include PTSD.  The evidence of record 
shows that the Veteran has been diagnosed with various 
acquired psychiatric disorders, beginning in 1999, including, 
but not limited to PTSD, psychosis not otherwise specified 
(NOS) and an anxiety disorder.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served 90 
days or more of active military service, and certain 
diseases, such as psychoses, become manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the 
disease need not be diagnosed within the presumption period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree during that time.  Id.

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The criteria necessary to establish service connection for 
PTSD differ from that necessary to establish service 
connection for other psychiatric disabilities.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  Although service 
connection may be established based on other in-service 
stressors, the following provisions apply for specified in-
service stressors as set forth below:

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).

Where VA determines that the veteran did not engage in 
combat, the veteran's lay testimony, by itself, will not be 
sufficient to establish the alleged stressor.  Instead, the 
record must contain service records or other independent 
credible evidence to corroborate the veteran's testimony as 
to the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  Those service records which are available must 
support and not contradict the veteran's lay testimony 
concerning the noncombat stressors.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  In this regard, VA "is not required to 
accept doctors' opinions that are based upon the appellant's 
recitation of medical history."  Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995).

The Veteran's DD Form 214 and other personnel records in the 
claims file do not show that the Veteran engaged in combat 
with the enemy.  The Veteran did not receive a military award 
that specifically denotes participation in combat, and the 
Veteran was not injured in combat.  

Similarly, the Veteran's service medical records are negative 
for complaints, findings or diagnosis of PTSD and they do not 
reveal that the Veteran was treated for a combat-related 
injury.  

The first post-service medical evidence of a psychiatric 
disorder comes from a September 1999 VA mental health clinic 
psychiatric evaluation.  In that evaluation, the examiner 
noted that the Veteran presented with anxious/angry feelings 
that were creating a major disturbance in his sleep.  The 
Veteran reported waking every hour due to nightmares.  He 
complained of anxious/panic/depressive symptoms.  The 
examiner indicated that the Veteran was suffering from a 
psychosis that included audio hallucinations (in the form of 
the devil threatening him or telling him to kill himself) and 
visual hallucinations (in the form of gray stone figures that 
come after him).  The Veteran reported that the 
hallucinations had been occurring since 1996 and that they 
caused paranoia.  The examiner opined that the Veteran was 
suffering from paranoia and hallucinations that were 
beginning to cause problems in his daily living.  As a 
result, the Veteran feared being alone, but at the same time, 
he suffered paranoia that others were out to get him.  He 
admitted to attacking his wife thinking that she was an 
intruder in the house and the paranoia had led to some 
compulsions such as lock checking.  The Veteran also had 
obsessions/compulsions regarding orderliness and 
contamination.  The Veteran complained of symptoms relative 
to depression, anxiety and panic attacks.  

The examiner opined that the Veteran's psychosis may be the 
true underlying cause of the most of the Veteran's symptoms, 
but that he also suffered from PTSD symptoms as well.  The 
Axis I diagnosis was psychosis NOS (not otherwise specified); 
rule out schizophrenia, paranoid type; and possible PTSD.  
The examiner also noted that the Veteran had suffered a head 
injury in 1988 with some loss of consciousness.

Other medical evidence of record dated from 2005 through 2007 
essentially indicates the same diagnoses.  For example, an 
April 2005 VA treatment record notes that the Veteran 
presented with an increase in anxiety, panic at work and 
paranoia.  He reported auditory hallucinations that had been 
present for the previous ten years.  The Veteran also 
reported depressed mood, occasional suicidal thoughts and 
poor appetite.  The examiner's impression was anxiety, 
depressed mood and psychosis.  The anxiety symptoms met the 
criteria for Obsessive Compulsive Disorder (OCD), Generalized 
Anxiety Disorder (GAD), panic attacks, and social anxiety.  
The Axis I diagnosis was psychotic disorder, NOS; anxiety 
disorder, NOS.

At a July 2005 VA medication management appointment, the 
Veteran reported additional stressor information.  Aside from 
reporting that he recovered dead bodies from the water, he 
indicated that they were stored in the freezers where the 
food was kept.  The Veteran also reported that they had to 
sleep on the wet floor because there weren't enough bunks for 
everyone and that they had to sleep with a gas mask in case 
of chemical warfare.  The Vetera reported that he was scared 
all the time.  In addition, the Veteran also indicated that 
his mother died of pneumonia or CHF just days before he was 
scheduled to be released [from active duty].  He spoke with 
her the day she died, but he did not get to see her.  

The Veteran continued to report symptoms of paranoia, 
anxiety, increased startle reflex, and nightmares.  

Significantly, the examiner noted that the Veteran had a 
history of anxiety and psychotic symptoms and was still 
experiencing some paranoia and vague auditory hallucinations 
and anxiety.  Based on his military experience and symptoms, 
the examiner opined that it was possible that PTSD could be 
playing a role in the Veteran's illness, especially since he 
had no previous history of any psychiatric problems before 
entering the military, and he does not have a family history.  
However, the examiner also noted that the Veteran could have 
simply had his first break while in Desert Storm as it was 
very stressful, especially if he were predisposed to 
psychosis.  The examiner indicated that the symptoms pointing 
towards PTSD were his patrolling, isolating, nightmares and 
hyperstartle.  The examiner also noted that the Veteran did 
have a history of a head injury, but it did not appear to 
involve the brain itself, and his command hallucinations 
which were present in the past had resolved some time ago.  
The Veteran was continued on risperidone for his psychotic 
symptoms.  The Axis I diagnosis was psychotic disorder NOS 
and anxiety disorder NOS.

At another VA medication assessment in October 2005, the 
examiner noted continued symptoms of paranoia, obsessional 
rituals, hypervigilance and anxiety.  The assessment was 
PTSD.  The examiner indicated that the Veteran's symptoms 
were initially suggestive of psychotic process but more 
consistent with PTSD, with possible psychotic depressive 
element in that he was hearing voices.  

In October 2006, the Veteran was admitted to a VA psychiatric 
ward with a history and diagnosis of depressive episode.

In January 2007, the Veteran was hospitalized for major 
depression and PTSD by history.  

Additional VA records were obtained and associated with the 
claims file pursuant to a request for records from the Social 
Security Administration.  These records are mostly 
duplicative of evidence already contained in the record.  Of 
particular note, however, the additional evidence contains a 
brain scan conducted in January 2007.  The findings were 
normal.

The Veteran's personnel records do not show, and the Veteran 
does not assert, that he engaged in combat with an enemy of 
the United States of America during active service.  Thus, to 
warrant service connection for PTSD, the diagnosis of PTSD 
must based on a corroborated stressor.  

In a VA Form 21-0781, Statement in Support of Claim for 
Service Connection for PTSD, the Veteran reported that during 
the period from January 1, 1991 through March 2, 1991, he was 
a part of a working party of men that were detailed to 
retrieve bodies from the sea while serving aboard the USS 
Oldendorf.  The Veteran further asserted that those bodies 
that they retrieved were kept in the ship's freezer for 
storage.  This stressor information was submitted to the 
Joint Services Records Research Center (JSRRC) for 
corroboration.  

In a June 2009 response, the JSRRC noted that a general ship 
history revealed that during 1991 the USS Olendorf did 
operate in the northern Arabian Gulf during Operation Desert 
Storm as Search and Rescue (SAR) coordinator.  The history 
did not reveal any incidents of the USS Olendorf recovering 
any bodies from the sea.  Additionally, JSRRC reviewed the 
February 1 to March 1, 1991 deck logs for the USS Olendorf at 
the Naval History and heritage Command, and determined the 
USS Olendorf was conducting operations in the Arabian and 
Persian Gulf through the period.  The deck logs did reveal 
helicopter flight operations and did not reveal that any 
bodies were recovered by either helicopter or the ship from 
the sea.  The deck logs also did not reveal any incidents 
aboard the USS Olendorf which resulted in casualties aboard.  

JSRRC indicated that in order to conduct additional deck log 
research, they would require a more specific time frame 
within 30 days of the event and a better description 
surrounding the circumstances of the recovery of bodies by 
his ship.  JSRRC suggested that duties and assignments could 
be found in the Veteran's Official Military Personnel File 
(OMPF).  

The RO obtained the Veteran's personnel file; however, there 
was no additional information obtained from those records 
which proved helpful in corroborating the Veteran's claimed 
stressor.

A service buddy submitted a statement received in January 
2010 along with a waiver of regional office jurisdiction.  It 
was noted that the Veteran was assigned to bring a body on 
board.  The statement did not state when this incident 
reportedly happened nor was the statement provided under oath 
or affirmation.  See 38 C.F.R. § 3.200.  

Although the Veteran has a diagnosis of PTSD, the evidence 
does not show that it is based on any corroborated incident 
or event associated with military service.  Absent a 
corroborated stressor, service connection for PTSD must be 
denied.

However, as evidenced by the medical records in this case, 
the Veteran has diagnoses of psychosis and anxiety disorder.  
Importantly, the criteria for establishing service connection 
for an acquired psychiatric disorder other than PTSD differ 
from the criteria for establishing service connection for 
PTSD.  The critical difference is that evidence of a 
corroborated stressor is not necessary to establish service 
connection for an acquired psychiatric disorder other than 
PTSD.  Rather, service connection for an anxiety disorder, 
for example,  may be established if there is medical evidence 
of a (1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in- service incurrence or 
aggravation of a disease or injury; and (3) competent 
evidence of a nexus between the claimed in- service disease 
or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The Veteran is certainly 
competent to testify as to symptoms such as nervousness, 
hearing voices, and feeling restless, avoidant behavior and 
panic, for example which are non-medical in nature, however, 
he is not competent to render certain medical diagnoses, such 
as a psychosis or an anxiety disorder.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology that is not medical in nature); see also, 
Woehlaert v. Nicholson,  21 Vet. App. 456 (2007) (certain 
disabilities are not conditions capable of lay diagnosis).

Here, the service treatment records do not show complaints or 
findings of a psychiatric disorder; however, the post-service 
medical evidence of record reflects that the Veteran's 
psychiatric symptoms began shortly after service, and at 
least one medical examiner opined that the Veteran's 
psychosis may have had its onset during service.  
Specifically, a July 2005 VA medication management examiner 
noted that, based on the Veteran's military experience and 
symptoms, the examiner opined that it was possible that PTSD 
could be playing a role in the Veteran's illness, especially 
since he had no previous history of any psychiatric problems 
before entering the military, and he does not have a family 
history.  In the alternative, the examiner opined that the 
Veteran could have simply had his first break while in Desert 
Storm as it was very stressful, especially if he were 
predisposed to psychosis.  Regardless of which theory is more 
accurate, the examiner essentially believes that the Veteran 
acquired a psychiatric disorder, which includes a diagnosis 
of psychosis, that is linked to service, either because it 
had its onset during service, or because it began as a result 
of service.  

This medical opinion is further supported by a lay statement 
submitted on behalf of the Veteran.  The fellow soldier, and 
apparent friend of the Veteran, submitted the statement in 
December 2005 indicating that he and the Veteran wrote 
letters to each other while they served during the Persian 
Gulf War, and that he noticed a definite change in the 
Veteran's behavior after he returned from the Gulf, including 
uncontrollable anger, anxiety, hallucinations, suicidal 
thoughts and lack of sleep.

These records collectively show that the Veteran acquired a 
chronic psychiatric disorder as a result of his military 
service.  There is medical evidence of a current psychosis, 
depressive disorder, and anxiety disorder, and there is 
medical evidence of a nexus between the Veteran's current 
psychiatric disorders and his military service.  Whether or 
not the Veteran engaged in combat with the enemy is not 
relevant here because the grant of service connection is not 
for PTSD.  

In essence, the record clearly shows that the Veteran came 
home from the Gulf and began having symptoms of anxiety and 
psychosis shortly thereafter, and after a couple of years of 
dealing with his symptoms without treatment therefore, 
eventually sought treatment for his psychosis and anxiety 
disorder.  The records further reflect that the Veteran has 
continued to receive mental health treatment ever since, and 
has been diagnosed with an acquired psychiatric disorder 
related to service.  As a result, the criteria for 
entitlement to service connection for an acquired psychiatric 
disorder manifested by psychosis and anxiety and depression 
are met, and service connection for a psychosis, depressive 
disorder, and anxiety disorder is warranted.  

Although the regulations at 38 C.F.R. § 3.304(f) do not allow 
for a grant of service connection for PTSD, per se, in this 
case due to a lack of a corroborated in-service stressor, the 
grant of service connection for an anxiety disorder 
essentially eliminates the need for a separate grant of 
service connection based on PTSD.  The Veteran's symptoms, 
regardless of whether they are attributable to the anxiety 
disorder, or the PTSD, could not be rated under both 
disabilities as this would result in pyramiding.  In general, 
all disabilities, including those arising from a single 
disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 
4.25.  However, pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  
It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Additionally, when it is not possible to separate the effects 
of service-connected and non-service-connected disabilities, 
such effects should be attributed to the service-connected 
condition.   Mittleider v. West, 11 Vet. App. 181, 182 
(1998).  

Finally, as service connection for an acquired psychiatric 
disorder, including psychosis, a depressive disorder, and/or 
an anxiety disorder is granted on a direct basis, a 
discussion of the law and regulation governing claims based 
on 38 C.F.R. § 3.317 due to undiagnosed illness in Persian 
Gulf War Veterans is not necessary.  


ORDER

Service connection for PTSD is denied.  

Service connection for an acquired psychiatric disorder, 
other than PTSD, is granted.


REMAND

The Veteran seeks service connection for a disability 
manifested by tinnitus, vertigo and/or dizziness, variously 
diagnosed as, or caused by, labyrinthitis, Meniere's disease, 
peripheral lesions, or an undiagnosed illness, to include as 
secondary to the service-connected otitis media.

The Veteran's service treatment records reflect that he 
suffered from at least one major ear infection during 
service.  In May 1992, the Veteran reported that he had 
trouble sleeping due to ear pain.  He presented with a three 
day history of ear pain.  On examination, the tympanic 
membranes were cloudy.  

In March 1998, the Veteran submitted a claim of service 
connection that included symptoms of dizziness.  In a May 
2000 rating decision, the RO denied a claim of service 
connection for "sinusitis."  

In August 2003, the Veteran submitted a claim of service 
connection for ear infections.  At a September 2004 VA 
examination, the Veteran reported a sensation of stuffiness 
of his ears that occurring one to two times per week.  These 
frequent episodes lasted for up to two hours.  He also 
complained of constant or frequent ear pain and reported 
problems with his sinuses and ringing in his ears and having 
a constant dizzy spell.  The Veteran reported that his 
problems began in 1991 or 1992 after entering service and 
initially consisted of sinus pressure and ear pain or 
earaches.  He also reported frequent upper respiratory colds 
with accompanying sore throats and fever.  On examination, 
there was a possible middle ear fluid or other conductive 
loss.  Examination of the ear canals and ear drums revealed a 
suggestion of a left mild serous otitis media with the 
malleus slightly erythematous and the left tympanic membrane 
slightly dull.  Opposite right ear appeared normal.  The 
impression was serous otitis media, left ear and recurrent 
tonsillitis.  The examiner indicated, based on the evidence 
of fluid behind the left tympanic membrane and some evidence 
of asymmetrical enlargement of the tonsils coupled with a 
history that there was a possible problem with recurrent 
tonsillitis.  

Based on the foregoing examination report, the RO issued a 
rating decision in October 2004 that granted service 
connection for otitis media.  After the grant of service 
connection, the RO developed the Veteran's claim of service 
connection for tinnitus and labyrinthitis.  In support of his 
claim, the Veteran submitted a statement indicating that he 
was treated in service for sore throats and ear infections 
during service constantly, and ever since that time, he had 
problems with ear infections, sore throat drainage, ringing 
in his ears, stuffy ears, and balance problems.  

A November 2004 VA treatment record notes the Veteran's 
complaints of tinnitus for the past two years and recurrent 
ear infections once a month.  The Veteran also reported 
dizziness.  

The record further reflects that the Veteran was referred for 
a hearing evaluation in November 2004 because of unilateral 
tinnitus.

In January 2005, a VA treatment record notes an assessment of 
early Meniere's disease, left ear.  

At a February 2005 VA examination, the Veteran once again 
reported the onset of sinus pressure and left ear pain in 
1991.  The Veteran reported the onset of tinnitus and 
dizziness in 1993.  On examination, the left ear canal and 
tympanic membrane was dull and injected, possibly related to 
the recent episode of ear pain and treatment with ear drops.  
The impression was recurrent otitis media, left ear; 
recurrent pharyngitis; and labyrinthitis, etiology 
undetermined.  The examiner opined that the Veteran had an 
ongoing problem with chronic otitis in the left ear, but did 
note some discrepancies in the Veteran's reported medical 
history over the years.  

At a March 2005 VA examination, the Veteran continued to 
complain of tinnitus and labyrinthitis, episodic dizziness or 
vertigo with imbalance.  The examiner also noted that the 
results of a recent electronystagmogram (ENG) test were 
essentially within normal limits except for some error in 
pursuit.  The examiner further explained that the sole 
abnormality of poorly performed pendular pursuit was present, 
although it was typically associated with CNS cerebellar 
movement often with age and task related rather than the 
inner ear.  There was also a unilateral weakness of 55 
percent on the left and a directional preponderance of 28 
percent on the right.  Those findings, however, could have 
been assigned as CNS or cerebellar involvement, and were most 
likely task related, according to the examiner.  The main 
finding was that the left ear calorics produced a reduced 
left labyrinthine reactivity.  These findings, according to 
the examiner, were most commonly associated with peripheral 
lesions, not CNS, although CNS pathology could not be ruled 
out.  Based on the test results, the examiner found it 
difficult to make the diagnosis of Meniere's disease, because 
the Veteran did not have fluctuating hearing loss associated 
with the vertigo and tinnitus  Based on the findings, the 
examiner opined that the Veteran's tinnitus was not caused by 
the otitis media.  In addition, the examiner did not believe 
that the Veteran's complaint of recurrent disequilibrium was 
caused by otitis media.  

The examiner opined that the Veteran's tinnitus was coming 
from the Veteran's inner ear disorder, but it was unclear as 
to what was causing that.  Apparently, the Veteran did not 
have otitis media and did not have Meniere's disease, and 
although his disequilibrium could be characterized as 
labyrinthitis, his symptoms did not appear to conform to a 
diagnosis of Meniere's disease.  

In light of the findings on examination in March 2005, the 
Veteran's claim of service connection for tinnitus and/or 
labyrinthitis was denied.  On appeal, the matter was 
remanded, in part, to obtain additional medical evidence.  

Additional VA records were obtained and associated with the 
claims file, and these records show that the Veteran 
currently has a diagnosis of Meniere's disease, despite the 
examination report findings in March 2005.  For example, a 
May 2007 audiology note indicates that the Veteran continued 
to complain of dizziness with aural fullness and slightly 
poorer hearing in the left ear.  A November 2007 VA ENT 
otolaryngology note indicates that the Veteran had a 
diagnosis of Meniere's disease.  

In essence, this Veteran has been reporting fullness, pain, 
and ringing in the left ear since service.  He has further 
reported periods of dizziness and vertigo on a consistent 
basis since shortly after discharge from service.  The 
examiner in March 2005 opined that the Veteran's symptoms 
were not secondary to the service-connected otitis media, but 
that examiner did not consider whether the etiology of 
Veteran's symptoms dated back to service.  When the evidence 
is reviewed collectively, it appears that the Veteran has 
some sort of disability that affects his left inner ear, 
causing fullness, ear pain, dizziness, vertigo and tinnitus; 
however, the exact diagnosis and the onset of this disability 
has yet to be determined.  Moreover, the examiner in March 
2005 noted that the Veteran might have "peripheral lesions" 
but never explained what that was, and if they did exist, 
whether there was any relationship to service.

Since the March 2005 examination, there has been a diagnosis 
of Meniere's disease, but no examiner has indicated whether 
all of the Veteran's in-service and post-service symptoms of 
ear fullness, ear pain, dizziness, vertigo and tinnitus are 
associated with that diagnosis.  In light of the Veteran's 
consistent symptoms beginning in service, a comprehensive 
medical evaluation is necessary to determine what 
disabilities, if any, the Veteran suffers with regard to his 
ears.

In this regard, the Veteran served in the Persian Gulf War 
between 1991 and 1994.  Service connection may be granted to 
a Persian Gulf veteran who exhibits objective indications of 
chronic disability resulting from an undiagnosed illness or a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below.

The symptoms must be manifest to a degree of 10 percent or 
more during the presumptive periods prescribed by the 
Secretary or by December 31, 2011.  By history, physical 
examination and laboratory tests, the disability cannot be 
attributed to any known clinical diagnosis.  Objective 
indications of chronic disability include both "signs" in the 
medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  Disabilities that 
have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6-month period will be considered chronic.

The signs and symptoms which may be manifestations of 
undiagnosed illness or a chronic multi-symptom illness 
include, but are not limited to: (1) fatigue, (2) signs or 
symptoms involving the skin, (3) headaches, (4) muscle pain, 
(5) joint pain, (6) neurologic signs or symptoms, (7) 
neuropsychological signs or symptoms, (8) signs or symptoms 
involving the respiratory system (upper or lower), (9) sleep 
disturbance, (10) gastrointestinal signs or symptoms, (11) 
cardiovascular signs or symptoms, (12) abnormal weight loss, 
or (13) menstrual disorders.  38 U.S.C.A. §§ 1117, 1118; 38 
C.F.R. § 3.317.

If signs or symptoms have been medically attributed to a 
diagnosed (rather than undiagnosed) illness, the Persian Gulf 
War presumption of service connection does not apply.  
VAOPGCPREC 8-98.

Since the claims file is being returned it should be updated 
to include any recent VA treatment records that are not of 
record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).


Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all 
relevant VA records pertinent to the 
Veteran's claim since November 9, 2007.

2.  Schedule the Veteran for a 
comprehensive VA ear disease/audiologic 
examination(s) by a medical specialist to 
determine the current nature and likely 
etiology of the claimed symptoms of 
tinnitus, left ear fullness, dizziness, 
vertigo, labyrinthitis and ear pain, that 
have been ongoing since service.  The 
examiner should also determine, based on 
whatever objective testing is deemed 
necessary, whether the Veteran indeed 
suffers from Meniere's disease, and if so, 
whether it has, as likely as not (a 
probability of 50 percent or greater), 
been present since service, or is 
otherwise related to the above noted 
symptoms that the Veteran has complained 
of since service.  The examiner should 
also determine whether the Veteran has 
"peripheral lesions" and explain what 
that means and whether it is related to 
the claimed symptoms since service.  The 
claims folder, including a copy of this 
remand, must be made available to and 
reviewed by the examiner in conjunction 
with the requested study.  The examiner in 
this regard should elicit from the Veteran 
and the record a full clinical history 
referable to the claimed symptoms.  The 
examiner should first opine as to whether 
the claimed symptoms actually exist, and 
if so, should state whether the Veteran's 
symptoms reported for each ear can be 
attributed to a known clinical diagnosis.  
If not, in light of the Veteran's service 
in the Persian Gulf, are the symptoms and 
signs objective indications of a 
qualifying chronic disability, to include 
whether the Veteran's cluster of symptoms 
when combined, produces a medically 
unexplained multi-symptom illness.  In so 
opining, the examiner should comment on 
whether the Veteran's symptoms, when 
viewed collectively, are characterized by 
overlapping symptoms and signs and have 
features such as fatigue, pain, disability 
out of proportion to physical findings, 
and inconsistent demonstration of 
laboratory abnormalities.  

The examiner should also consider the 
Veteran's claims on a direct basis.  That 
is, whether the claimed symptoms are 
attributable to diagnosed disabilities, 
and if so, whether they had their onset 
during service.  In so doing, the examiner 
should review the service treatment 
records, VA and private medical records, 
and any additional evidence added to the 
claims file pursuant to this remand.  The 
examiner should first identify if any such 
disability exists, and if so, should 
provide an opinion, with adequate 
rationale, as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that any current disability, 
such as Meniere's disease, if present, or 
some other disease manifested by the 
symptoms of ear fullness, ear pain, 
tinnitus, vertigo and dizziness had its 
onset during service.  In addition to 
Meniere's disease, the examiner must 
attempt to determine what other diagnoses, 
if any exist in light of the consistent 
complaints since service.  Finally, the 
examiner should opine as to whether any 
condition diagnosed is caused by, or 
aggravated by, the service-connected 
otitis media.  A complete rationale must 
accompany all opinions.

3.  Following completion of the 
development requested, readjudicate the 
Veteran's claim.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC), 
and an appropriate period of time allowed 
for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


